     2:20-cv-04282-BHH         Date Filed 08/04/21        Entry Number 33    Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

ERIN HAUHN AND H. JOSPEH HAUHN,)                    C.A. NO. 2:20-CV-04282-BHH
III,                           )
                               )
      PLAINTIFFS,              )
                               )
      vs.                      )
                               )
COSTCO WHOLESALE CORPORATION; )                           CONSENT CONFIDENTIALITY
SOUTHEAST INDUSTRIAL;          )                                   ORDER
SOUTHEAST INDUSTRIAL, LLC;     )
SOUTHEAST INDUSTRIAL RENTAL    )
AND CLEANING, INC.; SOUTHEAST  )
INDUSTRIAL SERVICES, INC.,     )
                               )
      DEFENDANTS.              )
                               )

       Whereas, the Parties to this Consent Confidentiality Order (“Parties”), have stipulated

that certain discovery material is and should be treated as confidential, and have agreed to the

terms of this Confidentiality Order.

       1.      Scope.    All documents produced in the course of discovery and discovery

responses, and all deposition testimony and deposition exhibits and any other materials which

may be subject to discovery (hereinafter collectively “documents”) shall be subject to this Order

concerning confidential information as set forth below.

       2.      Form and Timing of Designation.              Confidential documents shall be so

designated by placing or affixing the word “CONFIDENTIAL” on the document in a manner

which will not interfere with the legibility of the document and which will permit complete

removal of the Confidential designation. Documents shall be designated CONFIDENTIAL prior

to, or contemporaneously with, the production or disclosure of the documents. Inadvertent or

unintentional production of documents without prior designation as confidential shall not be
     2:20-cv-04282-BHH          Date Filed 08/04/21      Entry Number 33        Page 2 of 10




deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order.

       3.      Documents Which May be Designated Confidential. Any party, or non-party

producing documents subject to discovery requests in this action, may designate documents as

confidential but only after review of the documents by an attorney who has, in good faith,

determined that the documents contain information protected from disclosure by statute,

sensitive personal information, trade secrets, or confidential research, development, or

commercial information. The certification shall be made concurrently with the disclosure of the

documents, using the form attached hereto at Attachment A which shall be executed subject to

the standards of Rule 11 of the Federal Rules of Civil Procedure. Information or documents

which are available in the public sector may not be designated as confidential.

       4.      Depositions.     Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

       5.      Protection of Confidential Material.

       a.      General Protections. Except as provided in Paragraph 5(b) below, documents

       designated CONFIDENTIAL under this Order shall not be used, disclosed, or distributed

       by the parties, counsel for the parties, or counsel’s support staff for any purposes

       whatsoever other than preparing for and conducting the litigation in which the documents

       were disclosed (including any appeal of that litigation).

       b.      Limited Third-Party Disclosures. The parties, their counsel, and their counsel’s

       support staff shall not disclose or permit the disclosure of any documents designated

       CONFIDENTIAL under the terms of this Order to any other person or entity except as




                                                 2
     2:20-cv-04282-BHH         Date Filed 08/04/21        Entry Number 33       Page 3 of 10




       set forth in subparagraphs (1)-(3) below, and then only after the person to whom

       disclosure is to be made has executed an acknowledgment (in the form set forth at

       Attachment B hereto), that he or she has read and understands the terms of this Order and

       is bound by it. Subject to these requirements, the following categories of persons may be

       allowed to review documents which have been designated CONFIDENTIAL pursuant to

       this Order:

              (1)     employees of a party to this Order but only to the extent counsel shall

              certify that the specifically named individual party or employee’s assistance is

              necessary to the conduct of the litigation in which the information is disclosed; 1

              (2)     consultants, investigators, or experts (hereinafter referred to collectively as

              “experts”) employed by the parties or counsel for the parties to assist in the

              preparation and trial of the lawsuit; and

              (3)     other persons only upon consent of the producing party or upon order of

              the court and on such conditions as are agreed to or ordered.

       c.     Control of Documents. Counsel for the parties shall take reasonable efforts to

       prevent unauthorized disclosure of documents designated as Confidential pursuant to the

       terms of this order.     Counsel shall maintain the forms signed by those persons

       acknowledging their obligations under this Order.

       d.     Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

       referred to collectively as “copies”), of documents designated as Confidential under this

       Order shall be afforded the full protection of this Order.


1
  At or prior to the time such employee completes his or her acknowledgment of review of this
Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a
certification in the form shown at Attachment C hereto. Counsel shall retain the certification
together with the form signed by the employee.


                                                 3
     2:20-cv-04282-BHH          Date Filed 08/04/21     Entry Number 33       Page 4 of 10




        6.      Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate

action to confirm that the documents receive proper protection from public disclosure including:

(1) filing a redacted document with the consent of the party who designated the document as

confidential; (2) where appropriate (e.g. in relation to discovery and evidentiary motions),

submitting the documents solely for in camera review; or (3) where the preceding measures are

not adequate, seeking permission to file the document under seal pursuant to the procedural steps

set forth in Local Civil Rule 5.03, or such other rule or procedure as may apply in the relevant

jurisdiction.

        7.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

        8.      Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge. The following procedures shall apply to any such challenge.

        a.      The burden of proving the necessity of a confidential designation remains with the

        party asserting confidentiality.

        b.      A party who contends that documents designated CONFIDENTIAL are not

        entitled to confidential treatment shall give written notice to the party who affixed the

        designation of the specific basis for the challenge. The party who so designated the

        documents shall have ten (10) days from service of the written notice to determine if the

        dispute can be resolved without judicial intervention and, if not, to move for an Order

        confirming the Confidential designation.




                                                4
2:20-cv-04282-BHH        Date Filed 08/04/21       Entry Number 33        Page 5 of 10




 c.     Notwithstanding any challenge to the designation of documents as confidential,

 all material previously designated CONFIDENTIAL shall continue to be treated as

 subject to the full protections of this Order until one of the following occurs:

        (1)     the party who claims that the documents are confidential withdraws such

        designation in writing;

        (2)     the party who claims that the documents are confidential fails to move

        timely for an Order designating the documents as confidential as set forth in

        paragraph 8.b, above; or

        (3)     the court rules that the documents should no longer be designated as

        confidential information.

 d.     Challenges. Any challenges to the confidentiality of documents may be made at

 any time and are not waived by the failure to raise the challenge at the time of initial

 disclosure or designation.

 9.     Treatment on Conclusion of Litigation.

 a.     Order Remains in Effect. All provisions of this Order restricting the use of

 documents designated CONFIDENTIAL shall continue to be binding after the conclusion

 of the litigation unless otherwise agreed or ordered.

 b.     Return or Destruction of CONFIDENTIAL Documents. Within thirty (30)

 days after the conclusion of the litigation, including conclusion of any appeal, all

 documents treated as confidential under this Order, including copies as defined above

 (¶5.d) shall be either destroyed—with such destruction to be confirmed in writing upon

 request of the designating party’s attorney—or returned to the producing party.




                                           5
      2:20-cv-04282-BHH        Date Filed 08/04/21      Entry Number 33        Page 6 of 10




           10.   Order Subject to Modification. This Order shall be subject to modification on

motion of any party.

           11.   No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific

ruling shall have been made.

           12.   Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective

clients.

           13.   Contempt of Court.     In the discretion of the Court, the following shall be

grounds for an appropriate sanction by exercise of the Court’s contempt powers and inherent

authority to control the progress of the matters under its jurisdiction: a) unauthorized disclosure

of materials designated “Confidential” by any party, and b) improper, excessive, or unreasonable

designation of material as “Confidential” under this Order.



IT IS SO ORDERED.

                                               s/ Bruce Howe Hendricks
                                               UNITED STATES DISTRICT JUDGE

August 4, 2021
Charleston, South Carolina




                                                6
     2:20-cv-04282-BHH       Date Filed 08/04/21   Entry Number 33     Page 7 of 10



WE CONSENT                                  WE CONSENT

s/Duke R. Highfield                         s/Benjamin A.C. Traywick
Duke R. Highfield, Fed. ID# 5654            Benjamin A.C. Traywick, Fed. ID# 9818
Victoria L. Anderson, Fed. ID# 11708        Alexandra Scott Williams, Fed. ID# 12641
Matthew K. Harrison, Fed. ID# 12939         BEN TRAYWICK LAW FIRM, LLC
CLEMENT RIVERS, LLP                         171 Church Street, Suite 340
25 Calhoun Street, Suite 400                Charleston, SC 29401
Charleston, SC 29401                        Phone: (843) 872-1709

ATTORNEYS FOR DEFENDANT                     AND
COSTCO WHOLESALE
CORPORATION                                 Robert B. Hawk, Fed ID# 10353)
                                            HAWK AND HAWK LAW FIRM, LLC
                                            P.O. Box 21571
                                            Charleston, SC 29413
                                            rhawk@hawkandhawk.com

                                            ATTORNEYS FOR PLAINTIFFS




                                           7
      2:20-cv-04282-BHH        Date Filed 08/04/21     Entry Number 33        Page 8 of 10




                                      ATTACHMENT A

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

ERIN HAUHN AND H. JOSEPH HAUHN,                     C.A. NO. 2:20-cv-04282-BHH
III,

                      Plaintiffs,
                                                     CERTIFICATION BY COUNSEL OF
vs.                                                  DESIGNATION OF INFORMATION
                                                           AS CONFIDENTIAL
COSTCO WHOLESALE CORPORATION;
SOUTHEAST INDUSTRIAL; SOUTHEAST
INDUSTRIAL, LLC; SOUTHEAST
INDUSTRIAL RENTAL AND CLEANING,
INC.; SOUTHEAST INDUSTRIAL
SERVICES, INC.,

                      Defendants.


       Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL subject to the
Confidentiality Order entered in this action which Order is dated [confidentiality order date].

       By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.


Date: [date attachment A signed]                           [Signature of Counsel [s/name]]
                                                           Signature of Counsel

                                                           [Printed Name of Counsel [A]]
                                                           Printed Name of Counsel




                                                8
      2:20-cv-04282-BHH        Date Filed 08/04/21         Entry Number 33     Page 9 of 10




                                      ATTACHMENT B

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

ERIN HAUHN AND H. JOSEPH HAUHN,                     C.A. NO. 2:20-cv-04282-BHH
III,

                      Plaintiffs,
                                                            ACKNOWLEDGEMENT OF
vs.                                                          UNDERSTANDING AND
                                                           AGREEMENT TO BE BOUND
COSTCO WHOLESALE CORPORATION;
SOUTHEAST INDUSTRIAL; SOUTHEAST
INDUSTRIAL, LLC; SOUTHEAST
INDUSTRIAL RENTAL AND CLEANING,
INC.; SOUTHEAST INDUSTRIAL
SERVICES, INC.,

                      Defendants.


        The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated [confidentiality order date], in the above captioned action, understands the terms thereof,
and agrees to be bound by such terms. The undersigned submits to the jurisdiction of this Court
in matters relating to the Confidentiality Order and understands that the terms of said Order
obligate him/her to use discovery materials designated CONFIDENTIAL solely for the purposes
of the above-captioned action, and not to disclose any such confidential information to any other
person, firm or concern.

         The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

              Name:                  [undersigned name [att B]]
              Job Title:             [Job Title [att B]]
              Employer:              [Employer [att B]]
              Business Address:      [Business Address [att B]]


Date: [date attachment B signed]                             [Signature [attachment B]]
                                                             Signature




                                                9
      2:20-cv-04282-BHH       Date Filed 08/04/21      Entry Number 33      Page 10 of 10




                                      ATTACHMENT C

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

ERIN HAUHN AND H. JOSEPH HAUHN,                     C.A. NO. 2:20-cv-04282-BHH
III,

                      Plaintiffs,
                                                     CERTIFICATION OF COUNSEL OF
vs.                                                    NEED FOR ASSISTANCE OF
                                                           PARTY/EMPLOYEE
COSTCO WHOLESALE CORPORATION;
SOUTHEAST INDUSTRIAL; SOUTHEAST
INDUSTRIAL, LLC; SOUTHEAST
INDUSTRIAL RENTAL AND CLEANING,
INC.; SOUTHEAST INDUSTRIAL
SERVICES, INC.,

                      Defendants.


       Pursuant to the Confidentiality Order entered in this action, most particularly the
provisions of Paragraph 5.b.2., I certify that the assistance of [name of assistant [att C]] is
reasonably necessary to the conduct of this litigation and that this assistance requires the
disclosure to this individual of information which has been designated as CONFIDENTIAL.

         I have explained the terms of the Confidentiality Order to the individual named above
and will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to
be Bound” prior to releasing any confidential documents to the named individual and I will
release only such confidential documents as are reasonably necessary to the conduct of the
litigation.

        The individual named above is:

        ❑      A named party;

        ❑      An employee of named party [employee of named party]. This employee’s job
               title is [employee's job title] and work address is [employee's work address].


Date: [date attachment C signed]                          [Signature [attachment C]]
                                                           Signature




                                               10
